DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
                                            Allowable Subject Matter
 Claims 1-26 are allowed over prior art of record. The following is an examiner’s statement of reasons for allowance: 
The art of record did not teach or suggest the claim taken as a whole and particular the limitation pertaining to:

“provide guide information to prompt a user to establish a connection to the network based on a network connection status of the communicator indicating that the electronic apparatus is not connected to the network, and receive and provide content corresponding to one of the first channel and the second channel selected from the channel list and the potential channel list, wherein the content corresponding to the second channel is received through the communicator, which is different from the receiver through which the information regarding the second channel is obtained from the broadcast signal, and wherein when the network connection status of the communicator indicates that the electronic apparatus is not connected to the network, the controller is further configured to prevent a channel switching to the second channel in the potential channel list in response to a first user input of channel up or down and to allow the channel switching to the second channel in the potential channel list in response to a second user input of inputting a channel number of the second channel, and wherein when the network connection status of the communicator indicates that the 

The dependent claims 2-8; 10-16; 18-26 are allowed because they further limit independent/parents claims.

 Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance”.
                                                        Conclusion
 Any inquiry concerning this communication or earlier communications from the examiner should be directed to Jean Duclos Saintcyr whose phone number is 571-270-3224. The examiner can normally reach on M-F 7:30-5:00 PM EST.If attempts to reach the examiner by telephone are not successful, his supervisor, Brian Pendleton, can be reach on 571-272-7527. The fax number for the organization where the application or proceeding is assigned is 571-273-8300. Information regarding the status of an application may be obtained from the Patent Application Retrieval (PAIR) system. Status information for published applications may be obtained from either private PAIR 
/JEAN D SAINT CYR/Examiner, Art Unit 2425 

/Brian T Pendleton/Supervisory Patent Examiner, Art Unit 2425